  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 1 of 27 PageID #:1095




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

JOHN SCATCHELL,                            )
                                           )
                  Plaintiff,               )   Case No. 18-cv-3989
                                           )
     v.                                    )   Honorable John F. Kness
                                           )
VILLAGE OF MELROSE PARK, et al.,           )
                                           )
                  Defendants.              )

            THE VILLAGE OF MELROSE PARK’S MEMORANDUM OF
          LAW IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
    Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 2 of 27 PageID #:1096




                                                 TABLE OF CONTENTS

FACTUAL BACKGROUND ......................................................................................................1
DISCUSSION .............................................................................................................................7
          I.         Counts I, II & IV ..................................................................................................7

          II.        Count III Fails Because There is No Basis for Monell Liability ............................7

                     1         There Was No Express Policy of Retaliation ............................................9

                     2         There Was No Widespread Practice of Retaliation ....................................9

                     3         There Was No Constitutional Injury Caused by a Policymaker ............... 10

          III.       Plaintiff’s Title VII Retaliation Claim Fails ........................................................ 11

                     1         No Evidence of Causation ...................................................................... 12

                     2         No Adverse Employment Actions........................................................... 16

                     3         Plaintiff Cannot Show that the Decisions Were Pretextual ...................... 21

CONCLUSION ......................................................................................................................... 22




                                                                    i
    Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 3 of 27 PageID #:1097




                                                       TABLE OF CASES

Cases

Anderson v. City of Rockford, 932 F.3d 494, 511 (7th Cir. 2019) ............................................... 19
Auriemma v. Rice, 957 F.2d 397, 400 (7th Cir. 1992) ..................................................................9
Ballard v. Children’s Aid Soc’y, 781 F. Supp. 2d 198, (S.D.N.Y. 2011) .................................... 18
Banks v. Chicago Bd. of Ed., Slip Op. No. 11C7101, 2013 U.S. Dist. LEXIS 33611 *25
  (N.D. Ill. Mar. 12, 2013) ....................................................................................................... 17
Bless v. Cook County Sheriff’s Office, Slip Op. 13C4271, 2020 BL 289578 (N.D. Ill. Aug. 3,
  2020)................................................................................................................................. 7, 19
Boss v. Castro, 816 F.3d 910 (7th Cir. 2016) ............................................................................. 16
Burks v. Wis. DOT, 464 F.3d 744, 758 (7th Cir. 2006)......................................................... 14, 21
Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 67 (2006)........................................ 12
City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988) .......................................................... 10
Fane v. Locke Reynolds, LLP, 480 F.3d 534, 540 (7th Cir. 2007) ........................................ 20, 21
Frett v. Howard Univ., 2016 U.S. Dist. LEXIS 15061 n.3 (D.C. Dist. 2016) ............................. 18
Gernetzke v. Kenosha Unified Sch. Dist. No. 1, 274 F.3d 464, 468 (7th Cir. 2001) ................ 8, 10
Haywood v. Lucent Techs., Inc., 323 F.3d 524, 530 (7th Cir. 2003) ........................................... 20
Henn v. Nat’l Geographic, Soc., 819 F.2d 824, 828 (7th Cir. 1987) ........................................... 13
Jordan v. City of Gary, Ind., 396 F3d 825, 834 (7th Cir. 2005) .................................................. 20
Keeton v. Morningstar, Inc., 667 F.3d 877, 885-86 (7th Cir. 2012) ...................................... 16, 18
Kralka v. Bd. of Trustees of Comm. College Dist. No. 508, 75 F. Supp. 3d 909, 915 (N.D. Ill.
  2014)..................................................................................................................................... 20
LaSalle Bank Lake View v. Seguban, 54 F.3d 387, 390 (7th Cir. 1995) ...................................... 19
Lucero v. Nettle Creek Sch. Corp., 566 F.3d 720, 729 (7th Cir. 2009) ....................................... 17
Malec v. Klatzco, 101 F. Supp 2d 1066, 1075 (N.D. Ill. 2000) ............................................... 9, 10
Manley v. Daniels, 2012 U.S. Dist. LEXIS 161622 * (N.D. Ind. Nov. 2, 2012) ......................... 16
McGreal v. V’ge of Orland Park, 850 F.3d 308, 313 (7th Cir. 2017) ......................................... 13
McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995) .....................................................8
Mercer v. Cook Cty., Slip Op. No. 15C7262, 2017 U.S. Dist. LEXIS 142191 *9 (N.D. Ill.
 Aug. 31, 2017) ...................................................................................................................... 12
Milestone v. City of Monroe, 665 F.3d 774, 780 (7th Cir. 2011) ..................................................7
Monell v. N.Y. City Dep't Soc. Servs., 436 U.S. 658, 691 (1978) ..................................................7
Moore v. Abbot Labs, 780 F. Supp. 2d 600, 620 (S.D. Oh. 2011)............................................... 18



                                                                      ii
    Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 4 of 27 PageID #:1098




O’Leary v. Accretive Health, Inc., 657 F.3d 625 (7th Cir. 2011) .................................... 14, 19, 21
Outley v. City of Chicago, 354 F. Supp. 3d 847, 872 (N.D. Ill. 2019) .......................... 7, 8, 12, 21
Patterson v. Ind. Newspapers, Inc., 589 F.3d 357, 365-66 (7th Cir. 2009) ................................. 20
Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986) .......................................................... 10
Rao v. Gondi, Slip Op. 14C66, 2017 US Dist. LEXIS 86152 *74-75 (N.D. Ill. June 5, 2017) .... 16
Raymond v. Ameritech Corp., 442 F.3d 600, 610-11 (7th Cir. 2006).......................................... 20
Rhodes v. IDOT, 359 F.3d 498, 505 (7th Cir. 2004) ................................................................... 12
Robertson v. Wis. Dep't of Health Servs., 949 F.3d 371 (7th Cir. 2020) ............................... 11, 21
Scatchell v. Vge. Of Melrose Park, 2020 IL App (1st) 191414-U, Pet. for Leave to App.
  Denied, 2020 Ill. LEXIS 1032 (Nov. 18, 2020) .......................................................................5
Stanek v. St. Charles Cmty Unit Sch. Dist. #103, 783 F.3d 634, 641 (7th Cir. 2015) .................. 15
Sumi Cho v. Perea, Slip Op. No. 18C8117, 2019 U.S. Dist. LEXIS 162564, *29 ...................... 17
Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2009) ......................................8
Thompson v. North Am. Stainless, L.P., 562 U.S. 170, 174 (2011) ............................................. 15
Tibbs v. Admin. Office of the Ill. Courts, 860 F.3d 502, 506 (7th Cir. 2017)............................... 21
Waters v. City of Chicago, 580 F.3d 575, 581 (N.D. Ill. 2009)......................................... 8, 10, 11
White v. Burlington Norther & Santa Fe R. Co., 548 U.S. 53, 71 (2006) ................................... 17
Whittaker v. Northern Ill. Univ., 424 F.3d 640, 648 (7th Cir. 2005) ........................................... 11




                                                          iii
      Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 5 of 27 PageID #:1099




          The key issue here is whether Plaintiff can maintain claims that he was retaliated against

(he cannot), and if so, whether there is a basis for liability against the Village of Melrose Park

(“Village”), which there is not. Plaintiff was not retaliated against for any protected activity,

there is no causal connection to the actions Plaintiff complains about, and even if there is some

arguable basis for concluding there was a causal link, Plaintiff cannot show pretext. Accordingly,

the Village is entitled to summary judgment on each of Plaintiff’s claims.

                                     FACTUAL BACKGROUND1

          1.      The Parties: Plaintiff, John J. Scatchell, is a former Village police officer; he

was promoted to Lieutenant in 2011 and retired in 2018. (JSOF ¶2)2 Plaintiff has known the

Village Mayor Ronald Serpico for fifty years and considered him to be a friend (JSOF ¶5). Sam

Pitassi is the Director of Police (JSOF ¶6); Michael Castellan was a Deputy Chief of Police

(JSOF ¶8); and Steven Rogowski became a Lieutenant in 2004 and is currently a Deputy Chief

(JSOF ¶7).

          2.      The incidents which Plaintiff claims support his claims:

                  a.      The Decision to Table Plaintiff’s Promotion: Promotions to Deputy

Chief must be approved by the Village. In the Fall of 2016, Mayor Serpico and Plaintiff had an

understanding that Plaintiff would become Deputy Chief (JSOF ¶48) and then retire shortly

after, because the promotion would give Plaintiff an enhanced pension and that was important to

Plaintiff (JSOF ¶49). It would have been beneficial for the Village because the salary in 2017 for

Lieutenants was about $108,000 per year, more than double the salary of a junior police officer

(JSOF ¶52). Therefore, the Village Board’s November 14, 2016, meeting agenda proposed


1
    The multiple Defendants have submitted a Joint R.56.1 Statement of Material Facts.
2
 “JSOF __” refers to the Defendants’ Local Rule 56.1 Statement of Undisputed Material Facts and the
paragraph number(s) supporting the statement(s) in the corresponding sentence.


                                                     1
   Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 6 of 27 PageID #:1100




promoting Plaintiff to Deputy Chief (JSOF ¶50). But then, Plaintiff’s attorney called to ask about

an employment contract for Plaintiff and Mayor Serpico believed that Plaintiff was reneging on

retiring (JSOF ¶53). Accordingly, at the Village Board meeting on November 14, 2016, Serpico

asked the Village Board to table the promotion (JSOF ¶55) and on November 28, 2016,

Rogowski, not Plaintiff, was promoted to Deputy Chief (JSOF ¶57).

               b.     Plaintiff’s Claimed Protected Speech:         The Village has a residency

requirement for employees, also applicable to its police officers (JSOF ¶¶10-11). In about 2015,

the Village became aware that some of its employees were not residents and the Village

investigated and took disciplinary actions, including discharges (JSOF ¶14). On September 1,

2016, Sgt. Kyll Lavalais (African American) was ordered to reestablish residency (JSOF ¶16);

Lavalais objected and filed a variety of claims, including grievances pursuant to the CBA (JSOF

¶19). When the Village denied Lavalais’ grievance, Lavalais asked the Fraternal Order of Police

Lodge (“FOP”) to take the grievance to arbitration (JSOF ¶20). The issue was considered at FOP

meetings on September 30, October 11, and November 1, 2016 (JSOF ¶¶23-24). None of the

Individual Defendants attended those meetings (JSOF ¶30). In the meantime, Plaintiff, who was

then President of the FOP Lodge (JSOF ¶21), sought advice from Director of Police Pitassi who

responded, “either way you go, you’re going to get sued. You’re in a bad position,” which

Plaintiff understood meant the FOP had no choice but to investigate whether there were grounds

for arbitration (JSOF ¶22). In that conversation, Plaintiff did not express any personal opinion or

viewpoint about Lavalais’ grievance, and throughout November and December of 2016, Plaintiff

“remained neutral” regarding Lavalais’ grievance (JSOF ¶25). In short, as of the date Plaintiff’s

name was “tabled” for promotion, Plaintiff had not taken any public position regarding Lavalais’

grievance and none of the Individual Defendants knew of any alleged protected speech or




                                                2
   Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 7 of 27 PageID #:1101




association. (JSOF ¶30-32) On January 5, 2017, and March 3, 2017, Plaintiff signed statements

relating to Lavalais’ claims (concerning the residency requirement), but there is no evidence that

the Individual Defendants knew of it (JSOF ¶¶40-43).

               c.     The Fireworks Incident: On December 16, 2016, Plaintiff heard a loud

bang outside his home; police were called and the arriving officer found “debris of spent

fireworks that were set off in [Plaintiff’s] driveway.” (JSOF ¶¶ 127-129) Plaintiff now

characterizes this incident as someone throwing dynamite at his home and criticized the

investigation into the incident [Dkt. No. 71 ¶157], stating that he “would appreciate a little

common courtesy as a fellow officer.”

               d.     Reassigning Plaintiff to the Station Supervisor Position in May 2017:

Prior to 2017, the Police Department frequently had lieutenants assigned as Station Supervisors,

but through attrition, as of early 2017 there were no Station Supervisors (JSOF ¶ 68) even though

some shifts had multiple lieutenants, including Plaintiff, who was the junior lieutenant on his

shift. In May 2017 Pitassi assigned Lt. DiMaio and Plaintiff as Station Supervisors (JSOF ¶70),

sharing an office but with DiMaio assigned to day shift and Plaintiff assigned to the evening

shift, which was Plaintiff’s preference (JSOF ¶72). There were no changes to Plaintiff’s rank

(Lieutenant), salary or benefits (JSOF ¶74). Plaintiff was no longer assigned to work weekends

and holidays, but instead worked a Monday-Friday schedule, and he was even given flexibility to

adjust his schedule (JSOF ¶86-87). DiMaio welcomed the assignment, testifying that it “was

such a sweet deal that [he] came back two months early” from an injury leave (JSOF ¶80). Nor

does Plaintiff contend that the DiMaio assignment was retaliatory.

       The Station Supervisors’ Office has two exterior windows, had been assigned to many

other Station Supervisors previously, and the most recent occupant had been Deputy Chief




                                                3
   Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 8 of 27 PageID #:1102




Rogowski (JSOF ¶¶93-94). Once assigned, Plaintiff had a free hand in decorating the office,

bringing in a leather recliner chair, 40” television, refrigerator, curtains and his own artwork and

he was reimbursed by the Village for new blinds (JSOF ¶¶ 100-102).

               e.      “Eyes of Texas”: On or about August 2017, an anonymous complaint

was made that Plaintiff “is supposed to be working evening hours but he is never there. I’ve

personally seen him driving like a maniac, in uniform and in his black ‘Rambo’ pickup truck. He

is shopping at Target, enjoying dinners at restaurants, and spending a ridiculous amount of time

at home.” (JSOF ¶117-118) Pitassi told Plaintiff about the complaint but did not investigate nor

initiate discipline of any kind (JSOF ¶121); instead, he cautioned Plaintiff to be mindful of his

actions, because apparently the “eyes of Texas were upon him.” (JSOF ¶119)

               f.      The Traffic Stop Incident: On August 30, 2017, at about 11:30 p.m.,

Plaintiff was pulling out of his driveway in his personal truck after taking a break at home when

he observed a traffic violation. Plaintiff gave chase, and when the vehicle stopped, Plaintiff

caused the driver to be issued multiple traffic citations. When the Village received a complaint

about Plaintiff’s conduct, Deputy Chief Rogowski was assigned to investigate (JSOF ¶¶123-

124). Rogowski attempted to mediate the issue, including by causing the traffic citations to be

dismissed, but he never completed the investigation because Plaintiff went on sick leave and

ultimately retired. (JSOF ¶125) Plaintiff was never disciplined as a result of the incident. (JSOF

¶126)

               g.      Plaintiff’s Retirement: In October 2017 Plaintiff went on sick leave.

(JSOF ¶125) From October 2017 through the date of his retirement on June 8, 2018, Plaintiff

was off work. (JSOF ¶116) Even though Plaintiff had repeatedly testified that he had planned to

retire in January 2017, he claims that his decision to retire in 2018 was largely caused by the




                                                 4
    Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 9 of 27 PageID #:1103




“humiliation” he felt at the hands of the new FOP Board (which had taken office in January

2017). In addition, he was concerned about “getting set up for some complaint like the citizen’s

complaint that was over – over-investigated, never informed of, represented by a deputy chief

that should have informed his lieutenant and conducted the proper protocol and respect, which

was never done.”

               h.      Plaintiff’s Son: As Plaintiff is fully aware, Village police officers are

prohibited from abusing sick leave; indeed, on May 8, 2008, Plaintiff signed a memorandum

recommending a three-day suspension to another officer (Negron) for working a school event

when he had called in sick. (JSOF ¶157)

        On November 13, 2017, Castellan received an anonymous note reporting that Plaintiff’s

son, Ofc. John A. Scatchell (“Junior”), was “calling in sick when, in fact, he is not” and that he

was “out HUNTING every morning.” (JSOF ¶159) Ofc. Peter Anthony Caira was assigned to

investigate, but importantly, he was not assigned to look into what Junior had been doing prior to

November 13, 2017, and instead, he was assigned to investigate Junior’s current activities.

(JSOF ¶¶160-162) Caira did so and reported his findings to Deputy Chief Castellan and Director

Pitassi. (JSOF ¶163) As part of the investigation, Junior was questioned about his activities,

including going hunting in November 2017 while on medical leave, engaging in a hunting

business with a convicted felon, allowing a convicted felon to possess and use a firearm in

Junior’s presence, and not reporting contact with law enforcement relating to the felon’s

possession and use of a firearm. (JSOF ¶¶165-171) As a result of the investigation, Pitassi and

Castellan issued a Statement of Charges against Junior. (JSOF ¶173) Ultimately, the Board3


3
  The Charges were heard by a Board designated by the Village for hiring and termination issues relating
to policemen and firefighters; the Board is formally known as the Village’s Personnel Board but it
functions under the name of the “Board of Fire and Police Commissioners”, and just last month Junior’s
challenges to the Board’s authority were rejected. Scatchell v. Vge. Of Melrose Park, 2020 IL App (1st)


                                                   5
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 10 of 27 PageID #:1104




found against Junior and discharged him. (JSOF ¶177) Notably, when Junior was deposed in this

action, he asserted his Fifth Amendment rights 136 times for questions relating to his medical

condition, his hunting activities in 2017, and allowing the convicted felon to possess and use a

shotgun. (JSOF ¶179) Of course, those actions were key to the Board’s decision to terminate his

employment.

       3.      Plaintiff’s EEOC Charges and First Amended Complaint: On September 11,

2017, Plaintiff filed an EEOC Charge complaining of retaliation concerning the November 2016

promotion issue, the fireworks issue and his May 1, 2017 assignment as Station Supervisor.

(JSOF ¶192) On September 25, 2017, Plaintiff filed an Amended EEOC Charge, claiming

additional retaliation of being “erroneously accused of rule violations and acting outside the

mission of the Department.” (JSOF ¶193) On March 6, 2018, the EEOC issued a “Dismissal and

Notice of Rights,” stating that “[b]ased upon its investigation, the EEOC is unable to conclude

that the information obtained establishes violations of the statutes.” (JSOF ¶198)

       4.      Village Policies:    The Village prohibits discrimination on the basis of any

protected characteristic (including race); moreover, the Village encourages employees to bring

any “concerns about any type of discrimination” to their supervisor or Human Resources, and the

Policy expressly provides that “Employees can raise concerns and make reports without fear of

reprisal.” (JSOF ¶188) While the Director of Police was given authority to implement rules and

procedures relating to the operations of the Police Department, Pitassi did not have authority to

deviate from these Policies enacted by the Village Board of Trustees, including its non-

discrimination, non-retaliation policies and many other personnel-related Village Policies;

indeed, even the Mayor does not have the authority to modify or deviate from those Village



191414-U, Pet. for Leave to App. Denied, 2020 Ill. LEXIS 1032 (Nov. 18, 2020).


                                                  6
      Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 11 of 27 PageID #:1105




policies. (JSOF ¶190) Finally, the Police Department also has an express policy on employee

speech – “Nothing in this policy is intended to prohibit or infringe upon any communication,

speech or expression that is protected or privileged under law. This includes speech and

expression protected under state or federal constitutions as well as labor or other applicable

laws.”

          Plaintiff has no direct evidence of any policy, practice or custom at the Village to retaliate

against employees for protected speech or association. (JSOF ¶191) Nevertheless, Plaintiff

believes that he was retaliated against “for Lavalais and with the FOP” decision to go to

arbitration. However, each of the Individual Defendants have denied any such retaliation, and

denied further that the Village has any policy, practice or custom of retaliating against employees

for protected speech.

                                             DISCUSSION

I.        Counts I, II & IV

          Count I of the Amended Complaint seeks to maintain a §1983 claim against “all

Defendants.” Plaintiff seeks to maintain Count II under §1981 as a separate cause of action in

addition to his §1983 claim, and Count IV seeks to maintain a §1983 Conspiracy/First

Amendment claim attributable to the Village through the indemnification claim in Count VI. On

each of these claims, the Village adopts and incorporates by reference the arguments made by the

Individual Defendants in their Motions for Summary Judgment to supplement the points made in

the Village’s Motion.

II.       Count III Fails Because There is No Basis for Monell Liability

          In addition to the lack of Constitutional injury and lack of causation demonstrated in the

Individual Defendants’ Motions for Summary Judgment, the Monell claim against the Village in

Count III fails because Plaintiff “has failed to establish a triable issue of fact against any of the


                                                    7
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 12 of 27 PageID #:1106




Individual Defendants … , he has ‘no viable Monell claim based on the same allegations.’” Bless

v. Cook County Sheriff’s Office, Slip Op. 13C4271, 2020 BL 289578 (N.D. Ill. Aug. 3, 2020).

However, even if there is some basis for §1983 claims against the Individual Defendants, which

there is not, Plaintiff must do much more to assert that the Village is also liable under §1983. In

order to maintain a §1983 claim against the Village, Plaintiff cannot simply rely upon the actions

having been done by a municipal official. E.g. Milestone v. City of Monroe, 665 F.3d 774, 780

(7th Cir. 2011) (“Not every municipal official with discretion is a final policy maker; authority to

make final policy in a given area requires more than mere discretion to act”).

       Under Monell v. N.Y. City Dep't Soc. Servs., 436 U.S. 658, 691 (1978), in order to pursue

a §1983 claim against the Village, there must first be a constitutional injury. Outley v. City of

Chicago, 354 F. Supp. 3d 847, 872 (N.D. Ill. 2019). Most of the things Plaintiff complains about

do not constitute constitutional injuries, but even if there is such an injury, under Monell, a

municipality is not liable under §1983 unless the deprivation of constitutional rights is caused by

a municipal policy or custom. See Monell, 436 U.S. at 694; Waters v. City of Chicago, 580 F.3d

575, 581 (N.D. Ill. 2009). Specifically, a plaintiff may establish municipal liability by showing:

1) an express policy causing a constitutional deprivation when enforced; 2) a widespread practice

that is so permanent and well-settled that it constitutes a custom or practice; or 3) causation of

the constitutional injury by a person with final policymaking authority. Waters, 580 F.3d at 581.

See also McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995). In order to show

causation, Plaintiff must show that the “‘governmental custom … not only causes but is the

moving force behind the deprivation of constitutional rights.’” Outley, 354 F. Supp. 3d at 872,

citing Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2009). The “doctrine of

respondeat superior may not be used to fasten liability on a local government in a suit under




                                                 8
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 13 of 27 PageID #:1107




section 1983.” Gernetzke v. Kenosha Unified Sch. Dist. No. 1, 274 F.3d 464, 468 (7th Cir. 2001).

Plaintiff must show that the Village “itself, which is to say the officials or official boards that

constitute the relevant final decision making authority (legislative or executive) within the

[Village] was directly responsible for the deprivation.” Id. “This requirement distinguishes acts

of the municipality from acts of employees of the municipality, and thereby makes clear that

municipal liability is limited to action for which the municipality is actually responsible.

Misbehaving employees are responsible for their own conduct; units of local government are

responsible only for their policies rather than misconduct by their workers.” Waters, 580 F.3d at

581 (citations omitted).

       A.      There Was No Express Policy of Retaliation

       “In order to hold the municipality liable … the agent’s action must implement rather than

frustrate the government’s policy.” Auriemma v. Rice, 957 F.2d 397, 400 (7th Cir. 1992). Here,

the Village’s express policy prohibits employment discrimination and retaliation and expressly

recognizes protected speech. If any of the Individual Defendants retaliated against Plaintiff,

which they did not, “they violated rather than implemented the policy of” the Village. See id. at

401. See also Malec v. Klatzco, 101 F. Supp 2d 1066, 1075 (N.D. Ill. 2000) (“Unless Oak Brook

had a policy of retaliating against protected speech – and Malec makes no showing that it did –

then Oak Brook cannot be liable”). As such, Plaintiff cannot prevail on a §1983 claim on the

basis of an express policy.

       B.      There Was No Widespread Practice of Retaliation

       “To demonstrate that [his] injuries were caused by a widespread practice or custom [of

retaliation, Plaintiff] must show that there was ‘some knowledge or awareness – actual or

imputed – of the custom and its consequences showing the municipality’s approval,




                                                9
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 14 of 27 PageID #:1108




acquiescence, or encouragement of the alleged constitutional violation.” Durkin v. City of

Chicago, 199 F. Supp. 2d 836, 843 (N.D. Ill. 2002). Here, just as in the Durkin case, Plaintiff’s

claimed “evidence of a ‘widespread practice’ relates to” the actions toward him and his son that

he complains about, and just as in the Durkin case, that is insufficient because there is no

evidence regarding how other people were treated who did not engage in protected activity.

       C.     There Was No Constitutional Injury Caused by a Policymaker

       Finally, even without a policy or custom, a municipality may be liable under §1983 if the

constitutional injury is caused by a final policymaker. A person's status as a final policymaker

under §1983 is a question of state or local law. See Pembaur v. City of Cincinnati, 475 U.S. 469,

483 (1986). Final policymaking authority may be granted directly by statute or delegated or

ratified by an official having policymaking authority. See id. As the court explained in

Auriemma:

       Any city acts exclusively through agents; the city is just a name for a complex of
       persons. If it were enough to point to the agent whose act was the final one in a
       particular case, we would have vicarious liability. Action in the course of one's
       duty is the basis of vicarious liability. That a particular agent is the apex of a
       bureaucracy makes the decision "final" but does not forge a link between
       "finality" and "policy". The President, a cabinet officer, or his delegate makes the
       final decision in the implementation of the laws without changing the fact that the
       President executes rather than makes law. One may doubt the footing of Monell,
       but that decision is not to be sabotaged by calling the chief bureaucrat who signs
       off on a particular action the city's "policymaker" for that action. 957 F.2d at 400
       (citations omitted).

The key question is whether the actor “was at the apex of authority for the action in question.”

Gernetzke v. Kenosha Unified Sch. Dist. No. 1, 274 F.3d 464, 468 (7th Cir. 2001).

       “The authority to set policy—i.e., to adopt rules for the conduct of government—

distinguishes a ‘final policymaker,’ whose decisions may subject a municipality to §1983

liability, from an official who merely possesses ‘authority to implement pre-existing rules.’”

Waters, 580 F.3d at 582 (emphasis in original). “When an official’s discretionary decisions are


                                               10
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 15 of 27 PageID #:1109




constrained by policies not of that official’s making, those policies … are the act of the

municipality.” Id., quoting City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988). See also

Malec, 101 F. Supp 2d at 1075 (“That Klatzco was Chief of Police and Veitch is Village

Manager does not affect application of the Monell principle”).

       It is not enough to simply show that a policymaker intentionally performs an act that

results in a constitutional violation; “a §1983 plaintiff must prove culpability, i.e., that the

policymaker intentionally deprived him of a constitutional right.” Waters, 580 F.3d at 583. In

particular, in a First Amendment retaliation claim, “the plaintiff must prove that his speech ‘was

the ‘reason’ that the employer decided to act.” Id.

       “The setting of personnel policy for any municipality is a highly important matter.”

Waters, 580 F.3d at 583. Waters is on point here. Here, just as in Waters, personnel policy was

set by the Village Board. As such, decisions relating to personnel matters, including relating to

Plaintiff, “were constrained by policies not of [the Individual Defendants’] making, those

policies are the act of the municipality.” Id. at 582. And, just as s, because the Individual

Defendants’ decisions were constrained by the Village’s personnel rules, they were not decisions

that support liability against the Village under §1983. In this case, none of the Individual

Defendants are policy makers as that term is used under §1983 because none of them have the

authority to set policy regarding discrimination, retaliation or speech.

       For all of the foregoing reasons, the Village is entitled to summary judgment on

Plaintiff’s Monell claim in Count III.

III.   Plaintiff’s Title VII Retaliation Claim Fails

       In Count V Plaintiff seeks to maintain a retaliation claim under Title VII. In this claim, an

employer’s conduct “will be actionable … if it would have ‘dissuaded a reasonable worker from

making or supporting a charge of discrimination.’” Whittaker v. Northern Ill. Univ., 424 F.3d


                                                 11
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 16 of 27 PageID #:1110




640, 648 (7th Cir. 2005). In Robertson v. Wis. Dep't of Health Servs., 949 F.3d 371 (7th Cir.

2020), the court recently held:

       Ms. Robertson must show that Ms. Evans's actions would have been materially
       adverse to a reasonable employee, such that a reasonable employee would have
       been deterred from making or supporting an investigation of discrimination. …
       our previous cases indicate that challenged actions involving the reassignment of
       job responsibilities are typically not materially adverse unless there is a
       "significant alteration to the employee's duties, which is often reflected by a
       corresponding change in work hours, compensation, or career prospects." We
       judge each case "from the perspective of a reasonable person in the plaintiff's
       position, considering 'all the circumstances.' Id. at. 382-383 (citations omitted).

The Seventh Circuit held further: “‘[S]nubbing by supervisors and coworkers'" is not actionable.

Similarly, ‘[u]nfair reprimands or negative performance reviews, unaccompanied by tangible job

consequences, do not suffice ....’ In other words, ‘Title VII protects against discrimination, not

'personal animosity or juvenile behavior.’” 949 F.3d at 382-383 (citations omitted).

       Thus, Title VII “protects an individual not from all retaliation, but from retaliation that

produces an injury or harm.” Outley, 354 F. Supp. 3d at 869, citing Burlington N. and Santa Fe

Ry. Co. v. White, 548 U.S. 53, 67 (2006). “Not everything that makes an employee unhappy

qualifies as an adverse action for Title VII.” Rhodes v. IDOT, 359 F.3d 498, 505 (7th Cir. 2004)

(reassignment and actions that had only negligible impact on plaintiff’s income “did not cause

her material harm”); Mercer v. Cook Cty., Slip Op. No. 15C7262, 2017 U.S. Dist. LEXIS

142191 *9 (N.D. Ill. Aug. 31, 2017) (“the mere fact that a myriad of employees that worked with

Mercer may not have liked her and had personal animosity towards her is not a basis to sue under

Title VII”).

       A.      No Evidence of Causation

       Most of Plaintiff’s Title VII arguments fail because there is simply no evidence that the

actions he complains of were done to retaliate against him for protected activity; in other words,

he cannot show causation. Some of the claims are based purely on his speculation, such as


                                               12
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 17 of 27 PageID #:1111




Plaintiff’s claim that Christine Piemonte called him about a job for her brother to try to trap him

into some form of admission. [See Dkt. 71 ¶86(c)]

       As to the fireworks incident, Plaintiff cannot show that it had any connection to his

employment, let alone that any Defendant participated in that incident. As the court held in

Mercer, 2017 U.S. Dist. LEXIS 142191 *8, plaintiff “fails to point to evidence to indicate that

such an occurrence, even if true, was the product of some hidden conspiracy against [him]. Every

employee who gets a flat tire at work from running over screws or other objects is not

necessarily being secretly persecuted by coworkers. [Plaintiff] cannot proceed to trial and ask the

trier of fact to speculate blindly on such matters.”

       Plaintiff also complains about the decision to table his promotion to Deputy Chief, and at

first blush, that would seem to be adverse, but it was not. The promotion possibility was nothing

other than an incentive for early retirement, although “early” is not particularly accurate since

Plaintiff testified that he had been planning to retire then anyway. An “offer of incentives to

retire early is a benefit to the recipient, not a sign of discrimination.” Henn v. Nat’l Geographic,

Soc., 819 F.2d 824, 828 (7th Cir. 1987). Here, it was obvious that Plaintiff did not accept the

retirement incentive when his attorney called to inquire about an employment contract,

essentially a rejection of the “deal.” Thus, tabling the promotion was not an adverse action at all,

it was simply the consequence of Plaintiff rejecting the retirement incentive as originally

proposed.

       More importantly though, where the decisionmaker did not know of any alleged

protected speech, tabling the promotion could not have been motivated by any claimed protected

speech. E.g. Waters, 580 F.3d at 584; McGreal v. V’ge of Orland Park, 850 F.3d 308, 313 (7th

Cir. 2017) (to show that an adverse action was “motivated by his protected speech, [plaintiff]




                                                 13
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 18 of 27 PageID #:1112




must first demonstrate that the defendants knew of the protected speech”). Here, there is simply

no basis for Plaintiff’s claim that the decision to table the promotion was motivated by protected

speech because there is no evidence that he engaged in any protected speech as of the date the

promotion was tabled (November 14, 2016); Plaintiff claims that during the FOP meetings

during that period, he did not take a position on Lavalais’ grievance. Since there was no

protected speech as of November 14, 2016, Defendants could not possibly have had knowledge

of it. And, even if Plaintiff had taken a position regarding Lavalais’ grievance, there is no basis

for claiming that any of the Individual Defendants knew of it. Because there was no causal

connection between any protected speech and the November 14, 2016 decision to table the

promotion, this claim fails for this reason as well.

       Next, as to the Station Supervisor assignment in May 2017, even if the Court were to

construe the reassignment as adverse, that claim likewise fails because Plaintiff cannot show a

causal connection between any protected speech and that decision either. Plaintiff will likely

argue that the interval between his alleged support for Lavalais and his reassignment to Station

Supervisor shows causation, but he is wrong. The Seventh Circuit has explicitly held that:

       suspicious timing will "'rarely be sufficient in and of itself to create a triable
       issue.'" The reason is obvious: "[s]uspicious timing may be just that—
       suspicious—and a suspicion is not enough to get past a motion for summary
       judgment." Accordingly, for a suspicious-timing argument alone to give rise to an
       inference of causation, the plaintiff must demonstrate that "an adverse
       employment action follows close on the heels of protected expression, and the
       plaintiff [must] show that the person who decided to impose the adverse action
       knew of the protected conduct."

       There can be no set legal rule for determining whether an adverse employment
       action falls "close on the heels" of protected activity because such a determination
       "depends on context." Of course, "[t]he closer two events are, the more likely that
       the first caused the second." But it is clear from our case law that the time period
       between the protected activity and the adverse action must be "very close." For an
       inference of causation to be drawn solely on the basis of a suspicious-timing
       argument, we typically allow no more than a few days to elapse between the



                                                 14
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 19 of 27 PageID #:1113




       protected activity and the adverse action. Kidwell v. Eisenhower, 679 F.3d 957,
       966 (7th Cir. 2012) (emphasis added).

See also O’Leary v. Accretive Health, Inc., 657 F.3d 625 (7th Cir. 2011). In Burks v. Wis. DOT,

464 F.3d 744, 758 (7th Cir. 2006), the court noted, "‘[t]he mere fact that one event preceded

another does nothing to prove that the first event caused the second’; the plaintiff also must put

forth other evidence that reasonably suggests that her protected speech activities were related to

her employer's [adverse action decisions].” 464 F.3d at 758-59 (citations omitted). Because the

time between Plaintiff’s alleged protected speech and his Station Supervisor assignment was two

to six months, there is no causation for summary judgment purposes.

       Aside from the lack of timing-based causation, summary judgment is also appropriate

because the Village treated DiMaio, who did not engage in protected speech, the same as it

treated Scatchell. This consistent treatment prevents Plaintiff clearing the high “but for” hurdle in

order to survive summary judgment on his retaliation claim. E.g. Lord v. High Voltage Software,

Inc., 839 F.3d 556, 565 (7th Cir. 2016); Durkin, 199 F. Supp. 2d at 846 (retaliation claim

requires a showing that “only [plaintiff], and not any otherwise similarly situated employee who

did not complain, was … subjected to an adverse employment action”).

       Finally, Plaintiff claims that the Village retaliated against him by investigating his son’s

misconduct and ultimately discharging his son, citing Thompson v. North Am. Stainless, L.P.,

562 U.S. 170, 174 (2011) (“a reasonable worker might be dissuaded from engaging in protected

activity if she knew that her fiancé would be fired”). This theory does not apply to Plaintiff

though. In Stanek v. St. Charles Cmty Unit Sch. Dist. #103, 783 F.3d 634, 641 (7th Cir. 2015),

the Court addressed such a claim and held that the alleged retaliatory action must be addressed at

the Plaintiff for the actions of the Plaintiff. Id. at 641 (plaintiff’s “allegation focuses on actions

the District took against his parents…. Crucially, [plaintiff] does not say that the District



                                                 15
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 20 of 27 PageID #:1114




retaliated against him based on any protected action that he took. Without such an allegation, he

has not stated a claim for retaliation).

        Moreover, there is no evidence of causation. The investigation relating to Junior’s

misconduct started on November 13, 2017. Plaintiff had filed his EEOC Charges in September

2017, two months before the investigation started, and that interval does not support causation.

Kidwell v. Eisenhower, 679 F.3d 957, 966 (7th Cir. 2012) (“we typically allow no more than a

few days to elapse between the protected activity and the adverse action”). But, that interval

itself does not even apply because none of the Individual Defendants knew of the EEOC Charge

as of November 13, 2017. The first to learn of the EEOC Charge was Pitassi on November 14,

2017, the day after the investigation was begun. See Rao v. Gondi, Slip Op. 14C66, 2017 US

Dist. LEXIS 86152 *74-75 (N.D. Ill. June 5, 2017) (timing of the protected activity was not

significant where investigations found misconduct and there was no evidence decision makers

were aware of plaintiff’s protected activity at the time the investigation was commenced).

Moreover, there is no dispute that an anonymous note triggered the son’s investigation, there is

no fact linking any Defendant to that event.

        B.      No Adverse Employment Actions

        Even if there was some evidence as to causation, which there is not, the incidents that

Plaintiff is unhappy about are not “adverse” actions. For example, Plaintiff complains about the

fireworks incident and the investigation relating to it. Plaintiff’s real issue is that he did not think

that Rogowski showed him the courtesy of keeping Plaintiff appraised, but that argument fails

too. See Manley v. Daniels, 2012 U.S. Dist. LEXIS 161622 * (N.D. Ind. Nov. 2, 2012) (“The

Constitution isn’t a code of civility”). Cf. Boss v. Castro, 816 F.3d 910 (7th Cir. 2016) (“Because

Title VII does not set forth a general civility code for the American workplace, its anti-retaliation




                                                  16
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 21 of 27 PageID #:1115




provision does not protect against petty slights, minor annoyances, and bad manners”).

       Plaintiff is also not satisfied with how the citizen complaint against him from the August

2017 traffic stop was handled and the possibility of discipline, but that claim fails too. If there

was misconduct, the Village could properly discipline Plaintiff for it without running afoul of

§1983. See Kidwell, 679 F.3d at 967 (“an employee’s complaint … does not immunize [him]

from being subsequently disciplined or terminated for inappropriate workplace behavior”). But,

the fact that there was no discipline as a result of the investigation dooms Plaintiff’s claim. E.g.

Keeton v. Morningstar, Inc., 667 F.3d 877, 885-86 (7th Cir. 2012) (“affirming summary

judgment for employer because there was “no evidence that the investigation was anything other

than a legitimate attempt to discover” misconduct and “[m]ore importantly, no adverse action of

any kind was taken against [plaintiff] as a result of the investigation and the investigation itself

was not an adverse employment action”); Sumi Cho v. Perea, Slip Op. No. 18C8117, 2019 U.S.

Dist. LEXIS 162564, *29 (“while ‘the possibility of discipline can be stressful,’ it is ‘not enough

to support a claim for retaliation’”).

       As to the reassignment to Station Supervisor, “‘reassignment of job duties is not

automatically actionable,’ [the] standard for assessing such a reassignment is objective, rather

than a subjective, one.” Lucero v. Nettle Creek Sch. Corp., 566 F.3d 720, 729 (7th Cir. 2009),

citing White v. Burlington Norther & Santa Fe R. Co., 548 U.S. 53, 71 (2006). “‘A plaintiff must

show more than an inconvenience or alteration of job responsibilities’ in order to demonstrate an

adverse employment action.” Banks v. Chicago Bd. of Ed., Slip Op. No. 11C7101, 2013 U.S.

Dist. LEXIS 33611 *25 (N.D. Ill. Mar. 12, 2013). See also Outley, 354 F. Supp. 3d at 870-71

(granting summary judgment for employer on reassignment claim because “the conditions in

which he worked were not ‘changed in a way that subjected him to a humiliating, degrading,




                                                17
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 22 of 27 PageID #:1116




unsafe, unhealthful, or otherwise significantly negative alteration in his workplace environment,’

as contemplated by the retaliation framework”). In short, there is simply no evidentiary support

for Plaintiff’s claim that the reassignment to Station Supervisor was an adverse action, especially

when: 1) there were two people reassigned to the same position and the other had not engaged in

recognized protected activity; 2) the other individual was so happy with the assignment that he

returned from sick leave early for it; 3) Plaintiff was given the working hours of his preference;

and 4) there was no change in his rank, rate of pay, benefits or career prospects based on the

reassignment, and any effect on his overall compensation was negligible.

       As to the office assignment, Plaintiff seeks to castigate the decision by claiming that the

office he was assigned to was nicknamed “the Hole.” Here too though, the objective evidence

simply does not support Plaintiff’s argument. The office was the same office the other Station

Supervisor (DiMaio) was to use, it had external windows and was large enough for Plaintiff to

bring in his recliner, television, etc. Moreover, that is the same office that had been used by prior

Station Supervisors and by a Deputy Chief. E.g. Frett v. Howard Univ., 2016 U.S. Dist. LEXIS

15061 n.3 (D.C. Dist. 2016) (allegation that plaintiff was assigned to a “dirty” office did not

result “objectively tangible harm”); Ballard v. Children’s Aid Soc’y, 781 F. Supp. 2d 198,

(S.D.N.Y. 2011) (with respect to a shared office with no phone or computer, “the Court is not

persuaded that these are the type of actions that would have deterred a reasonable employee from

engaging in protected activity”); Moore v. Abbot Labs, 780 F. Supp. 2d 600, 620 (S.D. Oh. 2011)

(claim that plaintiff was assigned to a “paper closet” as an office).

       Finally, even if the situation with Plaintiff’s son could create a retaliation claim for

Plaintiff, the claim nevertheless fails because in addition to the lack of any causal connection

between the investigation and any protected activity by Plaintiff; the investigation of Plaintiff’s




                                                 18
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 23 of 27 PageID #:1117




son is not an adverse action. Keeton, 667 F.3d at 885-86 (“affirming summary judgment for

employer because there was “no evidence that the investigation was anything other than a

legitimate attempt to discover” misconduct). In the same manner, the decision to issue charges

may have been stressful, but it is not actionable, and that was the extent of Pitassi’s and

Castellan’s authority.

       Further, even if there was some evidence of a causal connection between Plaintiff’s

speech and 1) the decisions to investigate his son’s misconduct, 2) the issuance of Charges based

on the objective results of the investigation and then 3) the termination of his son’s employment

after a full hearing, Plaintiff’s claim fails because Plaintiff cannot show that what happened to

his son was improper. Junior was discharged after an evidentiary hearing where, according to the

Circuit Court, the decision to discharge was “well supported by the evidence.” Those were

legitimate and non-retaliatory reasons for his discharge. E.g. Bless, supra (discharge for conduct

including “disobeying his doctors’ orders and, thus, prolonging the recovery necessary to return

to work” and “neglecting to secure approval” of secondary employment). Moreover, the fact that

Junior asserted his Fifth Amendment rights to questions relating to the Charges that led to his

misconduct means this Court should draw an adverse inference regarding Junior’s misconduct.

E.g. Anderson v. City of Rockford, 932 F.3d 494, 511 (7th Cir. 2019); LaSalle Bank Lake View v.

Seguban, 54 F.3d 387, 390 (7th Cir. 1995). In addition though, Plaintiff testified that he has no

personal knowledge of his son’s hunting activities, and in light of Junior asserting the Fifth

Amendment regarding his hunting activities, there is simply no evidence that Plaintiff can use to

dispute Junior’s misconduct. (Pl. Dep. 307) (“He has his friends. They went hunting. He went

out…. I wouldn’t say he was hunting. I didn’t know that. I didn’t go out with him”). While

Plaintiff argues that discipline to his son was too harsh, the argument cannot support Plaintiff’s




                                               19
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 24 of 27 PageID #:1118




claims. In O’Leary, 657 F.3d 625, the court addressed that very argument: “O’Leary vigorously

disputes the merits of these criticisms. But it is not for us to decide whether Tolan was right or

wrong in finding his performance wanting. We do not sit as a super personnel department.” Id. at

638.

       Plaintiff next argues that his son was treated more harshly than other officers, but this

argument fails because the other officers are not similarly situated to Plaintiff. “Similarly situated

employees must be ‘directly comparable to the plaintiff in all material respects, which includes

showing that the coworkers engaged in comparable rule or policy violations.’" Patterson v. Ind.

Newspapers, Inc., 589 F.3d 357, 365-66 (7th Cir. 2009) (internal citations omitted), quoting

Raymond v. Ameritech Corp., 442 F.3d 600, 610-11 (7th Cir. 2006) and Jordan v. City of Gary,

Ind., 396 F3d 825, 834 (7th Cir. 2005). Courts generally consider “if the two employees deal

with the same supervisor, are subject to the same standards, and have engaged in similar conduct

without such differentiating or mitigating circumstances as would distinguish their conduct or the

employer’s treatment of them.” Fane v. Locke Reynolds, LLP, 480 F.3d 534, 540 (7th Cir. 2007)

(emphasis added). Being “similarly situated” requires that the individual who allegedly received

more favorable treatment must at least share a “comparable set of failings.” Haywood v. Lucent

Techs., Inc., 323 F.3d 524, 530 (7th Cir. 2003). “In disparate discipline cases, courts look to

whether the alleged comparators ‘engaged in comparable rule or policy violations and received

more lenient discipline.’” Kralka v. Bd. of Trustees of Comm. College Dist. No. 508, 75 F. Supp.

3d 909, 915 (N.D. Ill. 2014).

       Plaintiff cannot meet that showing because there were no other officers who engaged in

comparable rule or policy violations. The only one who engaged in sick leave abuse, Phillip

Negron, was put on charges which were recommended by Plaintiff because Negron had worked




                                                 20
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 25 of 27 PageID #:1119




a school function on one day of his sick leave, but there is no suggestion that Negron engaged in

the same or similar conduct as Plaintiff’s son – Negron did not fail to report contact with and

provide false information to another law enforcement officer, violate State law by allowing a

convicted felon to possess and use a shotgun, or refuse to obey a direct order. Accordingly,

because Plaintiff cannot present evidence suggesting that his son’s discharge was improper, that

alone is dispositive of any claim relating to his son’s discharge in this action.

       C.      Plaintiff Cannot Show that the Decisions Were Pretextual

       Even if Plaintiff can establish a prima facie claim under Title VII, the Village may defeat

it by articulating legitimate and non-retaliatory reasons for its actions and at that point Plaintiff

loses unless he can present evidence of pretext. Robertson, 949 F.3d at 378; Burks, 464 F.3d at

758. Here, Plaintiff cannot prevail because he cannot show that the Defendants’ explanations for

their actions were pretextual. In Robertson, the court recently articulated the pretext standard: “In

determining whether the employer's reason can be characterized as pre-textual, we do not

evaluate whether the employer's proffered justification was accurate or even whether it was

unfair. Our sole focus is on whether the employer's stated reason can be characterized as a

falsehood rather than an honestly held belief.” 949 F.3d at 378. See also Outley, 354 F. Supp. 3d

at 866 (“Pretext involves more than just faulty reasoning or mistaken judgment on the part of the

employer; it is a lie, specifically a phone reason for some action”), citing Tibbs v. Admin. Office

of the Ill. Courts, 860 F.3d 502, 506 (7th Cir. 2017).

       To show pretext, Plaintiff “must present evidence suggesting that the employer is

dissembling.” O’Leary, 657 F.3d at 635. In other words, the key question is “whether the

employer honestly believed the reason it has offered to explain” the decision being challenged.

Id. Courts “do not require that an employer rigidly adhere to procedural guidelines in order to




                                                  21
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 26 of 27 PageID #:1120




avoid an inference of retaliation. Instead, we look for pretext in the form of ‘a dishonest

explanation, a lie rather than an oddity or an error.’” Kidwell, 679 F.3d at 969. It is generally for

an employer to interpret its own policies and “[w]hat is more, simply showing a violations of

policy is not enough. [Plaintiff] must point to a ‘dishonest explanation for deviating from policy,

a lie rather than an oddity or an error.’” Id. at 971. See also Fane, 480 F.3d at 541 (“If

[defendant] honestly believed the reasons it gave, [plaintiff] loses even if the reasons are foolish,

trivial or baseless”). Because Plaintiff cannot show that any of the explanations for the decisions

he complains about were a pretext for retaliation, he cannot prevail on Count VI, his Title VII

retaliation claim.

                                         CONCLUSION

       The bottom line here is that although Plaintiff sought to see how much spaghetti he could

stick to the wall, none did. The Village of Melrose Park therefore respectfully requests that this

Honorable Court enter summary judgment in its favor and against Plaintiff on each of his claims

against the Village.

Dated: January 4, 2021                             VILLAGE OF MELROSE PARK

                                                   By: ____/s Jeffrey S. Fowler
                                                          One of Its Attorneys
Jeffrey S. Fowler (6205689)
Laner Muchin, Ltd.
515 North State Street, Suite 2800
Chicago, Illinois 60654
(312) 467-9800
(312) 467-9479 (fax)




                                                 22
  Case: 1:18-cv-03989 Document #: 91 Filed: 01/04/21 Page 27 of 27 PageID #:1121




                                    Certificate of Service

       I, the undersigned attorney, hereby certify that a copy of the foregoing Memorandum of

Law was served upon counsel of record on this 4th day of January, 2020 through the functions of

the Court’s e-filing system, to:

                                    Gianna Scatchell
                                    Disparti Law Group, PA
                                    121 West Wacker Drive, Suite 2300
                                    Chicago, Illinois 60601
                                    Gia @dispartilaw.com

                                    Cass T. Casper, Esq.
                                    Disparti Law Group, PA
                                    121 West Wacker Drive, Suite 2300
                                    Chicago, Illinois 60601
                                    ccasper@dispartilaw.com

                                    K. Austin Zimmer
                                    Del Galdo Law Group, LLC
                                    1441 South Harlem Avenue
                                    Berwyn, Illinois 60402
                                    zimmer@dlglawgroup.co,

                                    Michael Bersani
                                    Hervas, Condon & Bersani, P.C.
                                    333 W. Pierce Road, Suite 195
                                    Itasca, Illinois 60143-3156
                                    mbersani@hcbattorneys.com


                                           /s Jeffrey S. Fowler




                                              23
